



Exhibit 10.3


EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
EMPLOYEE NAME
Number of Shares Subject to Option: [ ]
Option Price: $[ ]
Date of Grant: [ ]
Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named Participant (the “Participant”) an
Option (the “Option” or the “Award”) to purchase such number of shares of common
stock of the Company (the “Shares”) as is set forth above on the terms and
conditions set forth in this agreement (the “Agreement”) and in the Plan.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings set forth in the Plan.
1.    Grant of Option. The Option is granted to Participant on the Date of Grant
set forth above. This Agreement is not intended to be, and shall not be treated
as, an incentive stock option as defined in Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).
2.    Basic Terms and Conditions. The Option is subject to the following basic
terms and conditions:
(a)    Expiration Date. Except as otherwise provided in this Agreement, the
Option will expire ten years from the Date of Grant (the “Expiration Date”).
(b)    Exercise of Option. Except as provided in Sections 2(d) or 3, the Option
shall be exercisable with respect to one‑third of the number of Shares subject
to this Option on each of the first three anniversaries of the Date of Grant
(each such anniversary is a “Vesting Date”) such that this Option shall be fully
exercisable on the third anniversary of the Date of Grant (the “Final Vesting
Date”), provided Participant (i) remains actively employed by the Company until
the applicable Vesting Date or (ii) to the extent consistent with the provisions
of Section 2(d), terminates employment before such date. Prior to an applicable
Vesting Date, the right to exercise the Option shall not be earned by
Participant’s performance of services and there shall be no such vesting of the
Option. Subject to the terms of the Plan, the Committee reserves the right in
its sole discretion to waive or reduce the vesting requirements. Participant
acknowledges that the grant of the Option represents valuable consideration,
regardless of whether the Option actually vests. Once exercisable, in whole or
part, the Option will continue to be so exercisable until the earlier of the
termination of Participant’s exercise rights under Section 2(d) or Section 3, or
the Expiration Date.
(c)    Method of Exercise and Payment for Shares. In order to exercise the
Option, it must be vested and must not have expired, and Participant must give
written notice (or such other form of notice as permitted by the Company or the
Committee) in a manner prescribed by the Company from time to time together with
payment of the Option Price to the Company at the Company’s principal office in
Atlanta, Georgia, or as otherwise directed by the Committee. The date of
exercise (the “Date of Exercise”) will be the date of receipt of the notice in
compliance with this Section 2(c) or any later date specified in the notice.
Participant must pay the Option Price (i) in cash or a cash equivalent
acceptable to the Committee, (ii) by the surrender (or attestation of ownership)
of Shares with an aggregate Fair Market Value (based on the closing price of a
share of common stock as reported on the New York Stock Exchange composite index
on the Date of Exercise) that is not less than the Option Price, (iii) by a
combination of cash and Shares or (iv) by net settlement or cashless exercise of
the Option in the manner designated by the Committee. Not all forms and methods
of payment are available in every country. Except as restricted by applicable
law, payment of the Option Price may be delayed in the discretion of the
Committee to accommodate proceeds of sale of some or all of the Shares to which
this grant relates.


1

--------------------------------------------------------------------------------





If at the Date of Exercise, Participant is not in compliance with the Company’s
minimum stock ownership guidelines then in effect for Participant’s job grade or
classification, if any, Participant will not be entitled to exercise the Option
using a “cashless exercise program” of the Company (if then in effect), unless
the net proceeds received by Participant from that exercise consist only of
Shares and Participant agrees to hold all those Shares for at least one year.
(d)    Termination of Employment. Except as provided in this Section 2(d) or
Section 3, the Option will be forfeited and will not be exercisable after
termination of Participant’s employment with the Company. For purposes of this
Agreement, employment with any Subsidiary of the Company shall be considered
employment with the Company and a termination of employment shall mean a
termination of employment with the Company and each Subsidiary by which
Participant is employed.
(i)    Elimination of Position. Except as provided in Sections 3 or 4 below, if
the termination of Participant’s employment results from the Company’s
elimination of the position held by Participant (as determined by the
Committee), then Participant will continue to have the right to exercise the
Option with respect to that portion of the number of Shares for which the Option
was vested and exercisable on the date of Participant’s termination of
employment and the remaining portion shall be forfeited and cancelled. Except as
provided in Subsection 2(d)(v)(B) below, the right to exercise the vested
portion of the Option will continue until the earlier of the last day of the
one-year period commencing on the date of termination of employment or the
Expiration Date.
(ii)    Retirement. Except as provided in Sections 3 or 4 below, if the
termination of Participant’s employment results from Participant’s Retirement
(as such term is defined in the Plan) from the Company (other than for Cause),
Participant will continue to vest in the Option in accordance with the original
vesting schedule in Section 2(b) above as if Participant had remained actively
employed until the Final Vesting Date; provided, that upon Participant’s death,
all vesting will cease and the Option will be exercisable with respect to that
portion of the number of Shares for which the Option is vested and exercisable
on the date of Participant’s death and the remaining portion shall be forfeited
and cancelled.
Except as provided in Section 2(d)(v)(B) below or Section 4 below, Participant
will continue to have the right to exercise the Option after vesting until the
earlier of the last day of the 60-month period following Participant’s
Retirement or the Expiration Date.
(iii)    Disability. Except as provided in Sections 3 or 4 below, if
Participant’s employment ends as a result of Disability (as such term is defined
in the Plan), then all unvested Shares subject to the Option shall immediately
become vested and exercisable. Except as provided in Section 2(d)(v)(B) below,
the right to exercise the vested portion of the Option will continue until the
earlier of the last day of the 60-month period following the last date of
Participant’s active employment or the Expiration Date.
(iv)    Other Termination of Employment. Except as provided in Sections 3 or 4
below, if the termination of Participant’s employment results for any reason
other than Cause and other than elimination of position, Retirement, Disability
or death (in each case, as determined by the Committee), then Participant will
continue to have the right to exercise the Option with respect to that portion
of the number of Shares for which the Option was vested and exercisable on the
date of Participant’s termination of employment and the remaining portion shall
be forfeited and cancelled. Except as provided in Subsection 2(d)(v)(B) below,
the right to exercise the vested portion of the Option will continue until the
earlier of the 90th day after the date of termination of employment or the
Expiration Date.
(v)    Death.
(A)    Except as provided in Sections 3 or 4 below, if the termination of
Participant’s employment results from Participant’s death, then all unvested
Shares subject to the Option shall immediately become vested and exercisable,
and Participant’s estate, or the person(s) to whom Participant’s rights under
this Agreement pass by will or


2

--------------------------------------------------------------------------------





the laws of descent and distribution, will have the right to exercise the Option
with respect to all Shares subject to the Option. The right to exercise the
Option will continue until the earlier of the last day of the 60-month period
following Participant’s death or the Expiration Date.
(B)    If Participant dies following termination of employment and prior to the
expiration of any remaining period during which the Option may be exercised in
accordance with Subsections (i), (ii), (iii) or (iv) above, or Section 3, the
remaining period during which the Option will be exercisable (by Participant’s
estate, or the person(s) to whom Participant’s rights under this Agreement pass
by will or the laws of descent and distribution) will be the greater of (a) the
remaining period under the applicable section or paragraph referred to above, or
(b) six months from the date of death; provided that under no circumstances will
the Option be exercisable after the Expiration Date.
3.    Change of Control.
(a)    Double Trigger Change of Control. Subject to Section 3(b) below, if
subsequent to receiving a Replacement Award, Participant’s employment with the
Company (or its successor in the Change of Control) is terminated on the date of
the Change of Control or within the CIC Protection Period either by Participant
for Good Reason or by the Company or successor (as applicable) other than for
Cause, then the entire number of Shares represented by the Option which have not
yet become vested or been exercised or forfeited will become immediately vested
and exercisable (the “Unexercised Portion”). If Participant’s employment with
the Company terminates after the date on which the Change of Control occurs
other than as a result of a termination by the Company for Cause, then
Participant (or, if applicable, Participant’s estate or the person(s) to whom
Participant’s rights under this Agreement pass by will or the laws of descent
and distribution) will have the right to exercise the Unexercised Portion.
Except as provided in Section 2(d)(v)(B) above or Section 4 below, that right
may be exercised until the earlier of the last day of the 60-month period
following the termination of Participant’s employment or the Expiration Date.
(b)    Single Trigger Change of Control. Notwithstanding Section 3(a) above, if,
upon a Change of Control, Participant does not receive a Replacement Award, then
the Unexercised Portion will become immediately vested and exercisable.
Notwithstanding anything to the contrary in this Agreement, the Committee, in
its discretion, may terminate the Option upon a Change of Control; provided,
however, that at least 30 days prior to the Change of Control, the Committee
must notify Participant that the Option will be terminated and provide
Participant, at the election of the Committee, either (i) a cash payment equal
to the difference between the Fair Market Value of the vested Options (including
Options that would become vested upon the Change of Control as provided above)
and the Exercise Price for such Options, computed as of the date of the Change
of Control and to be paid no later than three business days after the Change of
Control, or (ii) the right to exercise all vested Options (including Options
that would become vested upon the Change of Control as provided above)
immediately prior to the Change of Control.
(c)    Definition of “Cause”. For purposes of this Section 3, “Cause” shall have
the meaning ascribed to such term in Participant’s CIC Agreement. If Participant
is not a party to a CIC Agreement or such CIC Agreement does not define Cause,
Cause shall have the meaning in Section 5 of this Agreement.
(d)    Definition of “CIC Agreement”. For purposes of this Section 3, “CIC
Agreement” shall mean the agreement, if any, between Participant and the Company
which provides for severance benefits to Participant if Participant’s employment
is terminated under specified circumstances in connection with a change in
control.
(e)    Definition of “CIC Protection Period”. For purposes of this Section 3,
“CIC Protection Period” shall mean the greater of (i) 24 months following the
date of a Change of Control, or (ii) if applicable, the period following a
Change of Control during which Participant is entitled to severance


3

--------------------------------------------------------------------------------





benefits if Participant’s employment is terminated under specified
circumstances, as provided in Participant’s CIC Agreement.
(f)    Definition of “Good Reason”. For purposes of this Section 3, “Good
Reason” shall have the meaning ascribed to such term in Participant’s CIC
Agreement. If Participant is not a party to a CIC Agreement or the CIC Agreement
does not define “Good Reason”, any reference in this Agreement to a termination
for Good Reason shall be inapplicable.
(g)    Definition of “Replacement Award”. For purposes of this Section 3, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.
4.    Clawback Policy. This Award shall be subject to the terms and conditions
of the Company’s Policy on Recovery and Recoupment of Incentive Awards adopted
effective March 5, 2018, and is further subject to the requirements of any
applicable law with respect to the recoupment, recovery or forfeiture of
incentive compensation. Participant hereby agrees to be bound by the
requirements of this Section 4. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.
5.    Termination for Cause. If Participant’s employment with the Company is
terminated for Cause, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit this Option as of the date of termination for Cause. Without
limiting the generality of the foregoing, the Committee may also require
Participant to pay to the Company any gain realized by Participant from the
Shares subject to the Option during the period beginning six months prior to the
date on which Participant engaged or began engaging in conduct that led to his
or her termination for Cause. For purposes of this Agreement, except as
otherwise provided in Section 3(c), termination for “Cause” means termination as
a result of (a) the willful and continued failure by Participant to
substantially perform his or her duties with the Company or any Subsidiary
(other than a failure resulting from Participant’s incapacity due to physical or
mental illness), after a written demand for substantial performance is delivered
to Participant by his or her superior officer (or, if Participant is the
Company’s Chief Executive Officer, delivered by the Board) which specifically
identifies the manner the officer (or, if applicable, the Board) believes that
Participant has not substantially performed his or her duties, or (b)
Participant’s willful misconduct which materially injures the Company or any
Subsidiary, monetarily or otherwise. For purposes of this Section, Participant’s
act, or failure to act, will not be considered “willful” unless the act or
failure to act is not in good faith and without reasonable belief that his or
her action or omission was in the best interest of the Company.
6.    Non-Transferability of Option. The rights and privileges conferred under
this Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by operation of law or otherwise (except as permitted
by the Plan). Any attempt to do so contrary to the provisions hereof shall be
null and void. Upon Participant’s death, the Option may be transferred by will
or by the laws of descent and distribution, in which case all of Participant’s
remaining rights under this Agreement must be transferred undivided to the same
person or persons. During Participant’s lifetime, only Participant (or
Participant’s legal representative if Participant is incompetent) may exercise
the Option.
7.    Conditions to Exercise of Option and Issuance of Shares. The Shares
deliverable to Participant upon the exercise of the Option hereunder may be
either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to honor the
exercise of the Option or issue any certificate or certificates for Shares prior
to fulfillment of all of the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any state or federal law or under the rulings and regulations of
the Securities and Exchange Commission (“SEC”) or any other governmental
regulatory body, which the Committee shall, in its discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Committee shall, in its discretion,


4

--------------------------------------------------------------------------------





determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the grant of the Shares as the Committee may establish
from time to time for reasons of administrative convenience.
8.    No Rights as Shareholder. Except as provided in Sections 3 or 11,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unexercised Option. Upon exercise of a vested
Option into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.
9.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
10.    Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.
11.    Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Option and to the purchase price for such Shares or
other stock or securities. The Committee’s adjustments shall be effective and
final, binding and conclusive for all purposes of this Agreement.
12.    Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Participant’s responsibility and that the Company and/or the Employer: (a) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (b) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items. Prior to the exercise of this
Option, Participant shall pay or make adequate arrangements satisfactory to the
Company and or the Employer to withhold all applicable Tax-Related Items legally
payable from Participant’s wages or other cash compensation paid to Participant
by the Company and or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
(i) sell or arrange for sale of Shares that Participant acquires to meet the
withholding obligations for Tax-Related Items, and or (ii) withhold in Shares,
provided that the amount to be withheld may not exceed the federal, state, local
and foreign tax withholding obligations associated with the exercise of the
Option to the extent needed for the Company to treat the Option as an equity
award for accounting purposes and to comply with applicable tax withholding
rules. In addition, Participant shall pay the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan or Participant’s
purchase of Shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
13.    Participant Acknowledgments and Agreements. By accepting the grant of
this Option, Participant acknowledges and agrees that: (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (b) the grant of this Option
is voluntary and occasional and does not create any contractual or other right
to receive future grants of stock options, or benefits in lieu of stock options,
even if stock options have been granted repeatedly in the past; (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company and the


5

--------------------------------------------------------------------------------





Committee; (d) Participant’s participation in the Plan shall not create a right
of future employment with the Company and shall not interfere with the ability
of the Company to terminate Participant’s employment relationship at any time
with or without cause and it is expressly agreed and understood that employment
is terminable at the will of either party, insofar as permitted by law; (e)
Participant is participating voluntarily in the Plan; (f) this Option is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Option is not part of Participant’s normal or
expected compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Option award will not be interpreted to form an employment
contract or relationship with the Company; (i) the future value of the
underlying Shares is unknown and cannot be predicted; (j) if the underlying
Shares do not increase in value, this Option will have no value; (k) if
Participant exercises this Option and obtains Shares, the value of those Shares
acquired upon exercise may increase or decrease in value, even below the Option
Price; (l) in consideration of the grant of this Option, no claim or entitlement
to compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from termination of Participant’s employment by the Company
(for any reason whatsoever and whether or not in breach of local labor laws) and
Participant irrevocably releases the Company and its Subsidiaries from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
terms of this Agreement, Participant shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and (m) in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to receive stock options and vest in stock options under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed (except as expressly provided in Section 2(d)(ii)) and
will not be extended by any notice period mandated under local statute, contract
or common law; furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), Participant’s right
to exercise this Option after termination of employment, if any, will be
measured by the date of termination of Participant’s active employment and will
not be extended by any notice period mandated under local law; the Committee
shall have the exclusive discretion to determine when Participant is no longer
actively employed for purposes of this Option. The Committee shall also have the
discretion to determine if any exercise of an Option was permissible and in
accordance with the terms of this Agreement and the Plan. If any Option is
exercised in whole or in part by mistake, Participant agrees that the Shares may
be recovered or canceled by the Company and if the Shares received upon exercise
have been sold, Participant must pay to the Company any proceeds from the sale.
14.    Consent for Accumulation and Transfer of Data. Participant consents to
the accumulation and transfer of data concerning him or her and the Option to
and from the Company (and its Subsidiaries) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and its Subsidiaries hold certain
personal information about Participant, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title, and details of all options awarded, vested,
unvested, or expired (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to information described above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company and its
Subsidiaries to transfer any such personal data and sensitive personal data
outside the country in which Participant is employed, and to the United States
or other jurisdictions. The legal persons for whom such personal data are
intended are the Company and its Subsidiaries, UBS and any other company
providing services to the Company in connection with compensation planning
purposes or the administration of the Plan.
15.    Plan Information. Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the


6

--------------------------------------------------------------------------------





Plan website at www.ubs.com/onesource/efx and shareholder information, including
copies of any annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K or
other report filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company’s Corporate
Secretary.
16.    Plan Incorporated by Reference; Conflicts. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof. Notwithstanding the foregoing, nothing in the Plan or this Agreement
shall affect the validity or interpretation of any duly authorized written
agreement between the Company and Participant under which an Option properly
granted under and pursuant to the Plan serves as any part of the consideration
furnished to Participant. If provisions of the Plan and the provisions of this
Agreement conflict, the Plan provisions will govern.
17.    Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.
18.    Governing Law. This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Georgia, USA, without
regard to conflict of law provisions.
19.    Translations. If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.    Section 409A.
(a)    General. To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both the Company and
Participant that the benefits and rights to which Participant could be entitled
pursuant to this Agreement comply with or be exempt from Code Section 409A and
the Treasury Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), and the provisions of this Agreement shall be construed in a
manner consistent with that intention. The Plan and any award agreements issued
thereunder may be amended in any respect deemed by the Committee to be necessary
in order to preserve compliance with Section 409A.
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
22.    Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement. In consideration for the Award that Participant is
receiving under this Agreement, Participant agrees to and is bound by the terms
of the Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement, attached hereto as Appendix A.
23.    30 Days to Accept Agreement. Participant shall have 30 days to accept
this Agreement. Participant’s Award will be forfeited if this Agreement is not
accepted by Participant within 30 days of receipt of email notification from UBS
including a link to view and accept Agreement.




7

--------------------------------------------------------------------------------





PARTICIPANT                    EQUIFAX INC.




______________________________        By: ____________________________
(Signature)    Name:
Title:
______________________________
(Printed Name)


















































8

--------------------------------------------------------------------------------





APPENDIX A
PARTICIPANT CONFIDENTIALITY, NON-COMPETITION,
NON-SOLICITATION AND ASSIGNMENT AGREEMENT
This Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement (the “Restrictive Covenant Agreement”) is entered into by
and between Equifax Inc. on behalf of itself, its subsidiary and/or affiliate
companies (collectively “Equifax” or the “Company”) and the aforementioned
Participant (hereinafter “Participant”) (collectively, the “Parties”).
In consideration for the continuation of Participant’s employment, as well as
the Company’s provision of an equity award to Participant pursuant to the
Equifax Inc. 2008 Omnibus Incentive Plan, as amended and restated effective May
2, 2013, and the equity award agreement (“Award Agreement”), to which this
Restrictive Covenant Agreement is appended, and the Company’s intention to
continue to provide Participant with training, and exposure to existing or
prospective relationships, Trade Secrets, and/or Confidential Information,
Participant agrees as follows:
1.Definitions. For the purposes of this Restrictive Covenant Agreement, the
following capitalized terms shall be defined as follows:
A.    “Business” means:
1.     For individuals who work in or perform work for the U.S. Information
Solutions (USIS) business unit (or any division of Equifax performing the
following functions or providing the following services/products): Consumer
information solutions in the United States, including: consumer credit reporting
and scoring; identity management services; fraud detection and modeling
services; decisioning software services that facilitate and automate consumer
credit-oriented decisions; portfolio management services; mortgage reporting;
property data and analytics; consumer financial marketing services; identity and
fraud solutions solving for fraud detection and identity verification; wealth
and asset data solutions; cross channel attribution products; and business
information solutions, including business marketing and risk data compilation,
business credit reporting and scoring, and related portfolio analytics.
2.     For individuals who work in or perform work for the Workforce Solutions
business unit (or any division of Equifax performing the following functions or
providing the following services/products): Employment and income verification
services, including identity and fraud solutions; unemployment claims
management; social security number verification; identity authentication;
employment-based tax credit services; payroll-based transaction services; human
resources-related analytics; and management of assessments, onboarding and I-9
compliance of new hires.
3.     For individuals who work in or perform work for the Global Consumer
Solutions business unit (or any division of Equifax performing the following
functions or providing the following services/products): Credit scores and
monitoring; debt and household financial management; and identity theft products
and related product features delivered to consumers via on-line and off-line
distribution channels, including through indirect channels.
4.    For individuals who work in or perform work for the International business
unit (or any division of Equifax performing the following functions): consumer
and/or credit information reporting, scoring and related information solutions;
credit monitoring; decisioning software services that facilitate and automate
consumer credit-oriented decisions; identity and fraud solutions; and consumer
or commercial financial marketing services.


9

--------------------------------------------------------------------------------





B.    “Competitive Tasks” means the same or similar tasks that Participant
performed on behalf of the Company during Participant’s last twelve (12) months
of employment.
C.
“Confidential Information” means (a) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential (such third
party to be referred to as the “Third Party”), including, but not limited to,
information provided to the Company by its licensors, suppliers, or Customers.
Confidential Information includes, but is not limited to, (i) future business
plans, (ii) the composition, description, schematic or design of products,
future products or equipment of the Company or any Third Party, (iii) pricing
information, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, licensors, suppliers, Customers, or any
Third Party, including, but not limited to, Customer lists compiled by the
Company, and Customer information compiled by the Company, and (vi) information
concerning the Company’s or the Third Party’s financial structure and methods
and procedures of operation, including, but not limited to, processes for
crafting and using equipment. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Restrictive Covenant Agreement or
the legal rights of any party, or (iii) otherwise enters the public domain
through lawful means.

D.     “Contact” means any interaction that takes place in the last twelve (12)
months of Participant’s employment with the Company and is between Participant
and a Customer:
1.     With whom Participant dealt on behalf of the Company;
2.     Whose dealings with the Company were coordinated or supervised by
Participant;
3.     About whom Participant obtained Trade Secrets or Confidential Information
in the ordinary course of business as a result of Participant’s work performed
on behalf of the Company; or
4.     Who purchases products or services from the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Participant.
E.     “Customer” means any person or entity to whom the Company has sold its
products or services or directly solicited to sell its products or services.
F.     “Company Worker” means any person who (i) was employed by the Company at
the time Participant’s employment with the Company ended, and (ii) remains
employed by the Company during the Restricted Period.
G.    “Enterprise Competitors” means the following companies, as well as any
successor entities: Experian; TransUnion; LexisNexis; Dun & Bradstreet; Fair
Isaac Corporation; Acxiom; and CBC Companies.
H.     “Restricted Competitors” means the following companies, as well as any
successor entities:


10

--------------------------------------------------------------------------------





1.     For individuals who work in or perform work for the U.S. Information
Solutions (USIS) business unit (or any division of Equifax performing the
functions or providing the services/products listed in Paragraph 1.A.1. above):
Experian; TransUnion; LexisNexis; Dun & Bradstreet; Fair Isaac Corporation;
CBCInnovis; CoreLogic; Acxiom; Verisk Analytics; LifeLock; Neustar; and Nielsen.
2.     For individuals who work in or perform work for the Workforce Solutions
business unit (or any division of Equifax performing the functions or providing
the services/products listed in Paragraph 1.A.2. above):
a. Verification services: CoreLogic; Credco; CBCInnovis; Interthinx; Kroll;
LexisNexis; Experian; TransUnion; Lifelock; IDology and Credit Plus.
b. Unemployment claims management: Corporate Cost Control; Employer’s Unity;
Employer’s Edge; Thomas & Thorngren; and Ernst & Young.
c. Tax-credit services: ADP; First Advantage; Ernst & Young; PWC; and
SuccessFactors.
d. Workforce analytics: Ernst & Young; ADP; HealthEfx; Tango; and Unify HR.
e. I-9 solutions: TrackerCorp; ADP; LawLogix; HireNow; HireRight;and Form I-9.
f. Compliance Center solutions: Kenexa; Taleo; Workday; Silk Road; iCIMS;
Ultimate Software; and ADP.
3.     For individuals who work in or perform work for the Global Consumer
Solutions business unit (or any division of Equifax performing the functions or
providing the services/products listed in Paragraph 1.A.3. above): Experian;
TransUnion; One Technologies; Credit Karma; Credit Sesame; Intuit (Mint); CSID;
Lifelock; Intersections; and Affinion.
4.    For individuals who work in or perform work for the International business
unit (or any division of Equifax performing the functions or providing the
services/products listed in Paragraph 1.A.4. above): Experian; TransUnion; Fair
Isaac Corporation; and Dun & Bradstreet.
An entity will not be construed as a Restricted Competitor if Participant did
not work in or perform work in the prior twelve (12) months for the particular
business unit that competes with the entity in question. For instance, if
Participant works exclusively for the verification services sub-unit of the
Workforce Solutions business unit in the prior twelve (12) months, then the list
of Restrictive Competitors for Participant shall only be those entities listed
in Paragraph 1(H)(2)(a).
I.     “Restricted Period” means the time period during Participant’s employment
with the Company, and for twelve (12) months after Participant’s employment with
the Company ends.
J.    “Trade Secrets” means the Company’s trade secrets as defined by applicable
statutory or common law.
2.Employment. During Participant’s employment, Participant shall perform such
duties for and on behalf of the Company as may be determined and assigned to
Participant from time to time by Equifax. Participant shall devote his or her
best efforts to the business and affairs of Equifax.


11

--------------------------------------------------------------------------------





3.Employment Relationship. The Parties acknowledge and agree that this
Restrictive Covenant Agreement does not create a contract of employment for a
specified term. Unless Equifax and Participant have entered into a written
agreement to the contrary, Participant’s employment relationship with the
Company is at-will. This means that Participant may terminate his or her
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate Participant’s
employment at any time with or without cause or advance notice.


4.Acknowledgments. Participant acknowledges that:
A.     Equifax is engaged in the Business as defined in Paragraph 1.A.;
B.     Participant’s position is a position of trust and responsibility with
Equifax and will provide Participant with continued access to Confidential
Information, Trade Secrets, and/or valuable information concerning employees and
customers of the Company;
C.     the Trade Secrets and Confidential Information, and the relationship
between Equifax and each of its employees and customers, are valuable assets of
Equifax;
D.     Equifax’s competitors, including, but not limited to, the Enterprise
Competitors and the Restricted Competitors, will obtain an unfair advantage if
Participant (i) discloses Confidential Information or Trade Secrets to the
Company’s competitors, (ii) uses Confidential Information or Trade Secrets on
behalf of any entity that competes with the Company, or (iii) exploits the
relationships Participant develops on behalf of the Company during his or her
employment to solicit Customers or Company Workers on behalf of any entity that
competes with Equifax and in violation of this Restrictive Covenant Agreement;
and
E.     the restrictions contained in this Restrictive Covenant Agreement are
reasonable and necessary to protect the legitimate business interests of the
Company, and will not impair or infringe upon Participant’s right to work or
earn a living in the event Participant’s employment with the Company ends.
5.
Trade Secrets and Confidential Information.

A.
Participant agrees that he or she will not:

1.
Either during or for a period of two (2) years after Participant’s employment
with Equifax, use or disclose the Confidential Information for any purpose other
than the performance of duties in the Business on behalf of the Company, except
as authorized in writing by Equifax, and Participant shall not use or disclose
Trade Secrets indefinitely;

2.
During Participant’s employment with Equifax, use or disclose (a) any
confidential information or trade secrets of any Third Party, or (b) any works
of authorship developed in whole or in part by Participant for any Third Party,
unless authorized in writing by the Third Party; or

3.
upon the conclusion of Participant’s employment with the Company for any reason
retain Trade Secrets or Confidential Information, including any copies existing
in any form (including electronic form) that are in Participant’s possession or
control, unless instructed to do so in writing by Equifax.

B.
Pursuant to 18 USC § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for disclosure of a
trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document



12

--------------------------------------------------------------------------------





containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.


6.Non-Competition with Enterprise Competitors. During the Restricted Period,
Participant will not, except as authorized in writing by Equifax’s Chief
Executive Officer or his or her delegate, perform Competitive Tasks on behalf of
any of the Enterprise Competitors. Participant acknowledges that he/she has
authority over and/or will gain Trade Secrets and Confidential Information
regarding multiple areas of Business. Because the Enterprise Competitors compete
with most or all of the Company’s Business, Participant agrees that the Company
has a legitimate interest in preventing Participant from performing Competitive
Tasks on behalf of any business unit of the Enterprise Competitors.


7.Non-Competition with Restricted Competitors or Other Entities. During the
Restricted Period, Participant will not, except as authorized in writing by
Equifax’s Chief Executive Officer or his or her delegate, perform Competitive
Tasks within the United States on behalf of any of the Restricted Competitors or
perform Competitive Tasks in competition with the Business on Participant’s own
behalf or on behalf of any other person or entity, in the territory where the
employee is working at the time of termination. This restriction is limited to a
prohibition on working on Participant’s own behalf or on behalf of any other
person or entity (or a recognized division or department thereof) that competes
with the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax; this restriction does not prevent Participant from
working exclusively for a recognized division or department of another entity,
that does not compete with the area(s) of the Business for which Participant
performed work during Participant’s last twelve (12) months of employment with
Equifax.


8.Non-Solicitation of Customers. During the Restricted Period, Participant will
not directly or indirectly solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with those offered
by the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax. The restrictions set forth in this Section apply only
to Customers with whom Participant had Contact. Nothing in this Section shall be
construed to prohibit Participant from soliciting any Customer of the Company
for the purpose of selling or providing any products or services: (a) to a
Customer that has terminated its business relationship with the Company (for
reasons other than being solicited or encouraged by Participant to do so), or
(b) competitive with a product line or service line the Company no longer
offers.


9.Non-Solicitation of Company Workers. During the Restricted Period, Participant
will not, directly or indirectly, on his or her behalf or on behalf of others,
solicit any Company Worker whom Participant supervised during his or her last
year of employment, directly or indirectly, or with whom Participant regularly
worked during his or her last year of employment to terminate his or her
employment relationship with Equifax.


10.Work Product. Except as set forth in a separate written agreement executed by
a corporate executive officer of Equifax, ownership of all programs, systems,
inventions, discoveries, developments, modifications, procedures, ideas,
innovations, know-how or designs that either relate to Equifax’s business or
actual or demonstrably anticipated research or development or result from any
work performed by Participant for Equifax (hereinafter collectively called
“Inventions”) are the property of Equifax. Inventions shall not include any
intellectual property the assignment of which to Equifax would be expressly
prohibited by a specifically applicable state law, regulation, rule or public
policy, such as Delaware Code Annotated, Title 19, § 805, Illinois Revised
Statutes, Chapter 140, §§ 301-303, Kansas Statutes Annotated, §§ 44-130,
Minnesota Statutes Annotated, § 181.78, North Carolina General Statutes, §§
66-57.1, 66-57.2, Utah Code Annotated, §§ 34-39-2, 34-39-3, or Washington
Revised Code Annotated, §§ 49.44.140, 49.44.150. Participant will cooperate in
applying for patents, trademarks or copyrights on all Inventions as Equifax
requests, and agrees to assign and hereby does assign those


13

--------------------------------------------------------------------------------





patents, trademarks, copyrights and/or all other intellectual property rights to
Equifax. Any works of authorship created by Participant in the course of
Participant’s duties are subject to the “Work for Hire” provisions contained in
sections 101 and 201 of the United States Copyright Law, Title 17 of the United
States Code. Accordingly, all rights, title and interest to copyrights in all
works of authorship which have been or will be prepared by Participant within
the scope of Participant’s employment (hereinafter collectively called the
“Works”), shall be the property of Equifax. Participant further acknowledges and
agrees that, to the extent the provisions of Title 17 of the United States Code
do not vest in Equifax the copyrights to any Works, Participant shall assign and
hereby does assign to Equifax all rights, title and interest to copyrights which
Participant may have in the Works. Participant shall disclose to Equifax all
Works and will execute and deliver all applications for registration,
registrations, and further documents relating to the copyrights to the Works.
Participant shall provide such additional assistance as Equifax may deem
necessary and desirable to assign the Works or Inventions to Equifax and/or
secure Equifax title to the patents, trademarks, copyrights and/or all other
intellectual property rights in the Works or Inventions, including the
appointment of Equifax as its agent to effect for such purposes. To the extent
that any preexisting rights are embodied or reflected in the Works or
Inventions, Participant grants to Equifax an irrevocable, perpetual,
non-exclusive, world-wide, royalty-free right and license to (i) use, execute,
reproduce, display, perform, distribute copies of and prepare derivative works
based upon such preexisting rights; and (ii) authorize others on Equifax’s
behalf to do any or all of the foregoing, and Participant warrants that he or
she has full and unencumbered authority to grant such a license. The
confidentiality requirements of the preceding paragraphs of this Restrictive
Covenant Agreement will apply to all of the above.


11.Return of Company Property/Materials. Upon the termination of Participant’s
employment for any reason or upon Equifax’s request at any time, Participant
shall immediately return to Equifax all of Equifax’s property, including, but
not limited to, any mobile/smart phone, tablet, keys, passcards, credit cards,
confidential or proprietary lists (including, but not limited to, customer or
vendor lists existing in any format), rolodexes, tapes, laptop computer,
software, computer files, external data device, marketing and sales materials,
information relating to work done for Equifax or that Participant obtained as a
result of working for Equifax (including such information residing on
Participant’s personal computer, e-mail account, external data device, or
mobile/smart phone) and any other property, record, document, or piece of
equipment belonging to Equifax. Participant will not retain and shall provide to
Equifax any copies of Equifax’s property, including any copies existing in
electronic form. To the extent that Participant cannot return copies of Equifax
property (such as files existing on Participant’s home computer or personal
e-mail account), then Participant shall provide a copy of the file to Equifax
(including all available Metadata) and then permanently delete the file (unless
otherwise instructed in writing to preserve it by Equifax). The obligations
contained in this Section shall also apply to any property that belongs to a
third party, including, but not limited to, (a) any entity which is affiliated
or related to the Company, or (b) the Company’s customers, licensors, or
suppliers. If Participant has any questions regarding his/her obligations to
return and not to retain Company property, then Participant is obligated to
contact Participant’s direct supervisor (as of the end of Participant’s
employment) to obtain guidance.


12.Post-Employment Disclosure. During the Restricted Period, Participant shall
provide a copy of this Restrictive Covenant Agreement to persons and/or entities
for whom Participant works or consults as an owner, partner, joint venturer,
employee, or independent contractor. If, during the Restricted Period,
Participant agrees to work or consult for another person or entity as an owner,
partner, joint venturer, employee or independent contractor, then Participant
shall provide Equifax before Participant’s first day of work or consultation
with such person’s or entity’s name, the nature of such person’s or entity’s
business, Participant’s job title, and a general description of the services
Participant will provide.


13.Injunctive Relief. If Participant breaches this Restrictive Covenant
Agreement, Participant agrees that:
A.    Equifax would suffer irreparable harm;


14

--------------------------------------------------------------------------------





B.    it would be difficult to determine damages, and money damages alone would
be an inadequate remedy for the injuries suffered by Equifax; and
C.    if Equifax seeks injunctive relief to enforce this Restrictive Covenant
Agreement, Participant will waive and will not assert any defense that Equifax
has an adequate remedy at law with respect to the breach.
Nothing contained in this Restrictive Covenant Agreement shall limit Equifax’s
right to any other remedies at law or in equity.
14.
Clawback. If Participant breaches this Restrictive Covenant Agreement, then the
Committee (as that term is defined in the Award Agreement) may, notwithstanding
any other provision in the Award Agreement to the contrary, cancel, rescind,
suspend, withhold or otherwise restrict or limit Participant’s Award (as that
term is defined in the Award Agreement). Without limiting the generality of the
foregoing, the Committee may also require Participant to pay to the Company any
gain realized by Participant from the Shares (as that term is defined in the
Award Agreement) awarded during the period beginning six months prior to the
date on which Participant engaged or began engaging in activity in violation of
this Restrictive Covenant Agreement. Participant agrees that in the event that
the Committee takes any action set forth in this Paragraph: (a) the covenants
set forth herein will remain in effect as Participant will have received
consideration above and beyond the Shares; and (b) Equifax will remain entitled
to injunctive relief because it would not be made whole simply through the
potential actions set forth in this Paragraph. Nothing in this Paragraph limits
the terms of the Company’s Policy on Recovery and Recoupment of Incentive
Compensation, effective March 5, 2018.



15.Independent Enforcement. Each of the covenants set forth herein shall be
construed as covenants independent of: (a) any agreements other than this
Restrictive Covenant Agreement; or (b) any other covenants in this Restrictive
Covenant Agreement, and the existence of any claim or cause of action by
Participant against Equifax, whether predicated on this Restrictive Covenant
Agreement or otherwise, regardless of who was at fault and regardless of any
claims that either Participant or Equifax may have against the other, shall not
constitute a defense to the enforcement by Equifax of the covenants set forth
herein. Equifax shall not be barred from enforcing the restrictive covenants set
forth herein by reason of any breach of: (a) any other part of this Restrictive
Covenant Agreement; or (b) any other agreement with Participant.


16.Computer Authorization. Participant agrees that Participant is not authorized
to use Equifax’s computer system or any of Equifax’s IT hardware or software for
any purpose in actual or contemplated competition with Equifax. This includes
but is not limited to: (a) transferring information relating to Equifax’s
Business from Equifax’s system, hardware, or software to an external device or
account for the purpose of using, disclosing, or retaining such information
after the end of Participant’s employment; or (b) deleting information relating
to Equifax’s Business from Equifax’s system, hardware, or software in advance of
the end of Participant’s employment with Equifax.


17.Compliance with Federal and State Law. Participant acknowledges that Equifax
is obligated under federal and state credit reporting and similar laws and
regulations to hold in confidence and not disclose certain information regarding
individuals, firms or corporations which is obtained or held by Equifax, and
that Equifax is required to adopt reasonable procedures for protecting the
confidentiality, accuracy, relevancy and proper utilization of consumer credit
information. In that regard, except as necessary to perform Participant’s duties
for Equifax, Participant will hold in strict confidence, and will not use,
reproduce, disclose or otherwise distribute any information which Equifax is
required to hold confidential under applicable federal and state laws and
regulations, including the federal Fair Credit Reporting Act (15 U.S.C. § 1681
et seq.) and any state credit reporting statutes.




15

--------------------------------------------------------------------------------





18.Misuse of Data. Participant agrees that any unauthorized disclosure of
confidential codes, system access instructions or file data, intentional
alteration or destruction of data, or unauthorized access or updating of
Participant’s own or any other files can lead to immediate termination and
federal prosecution under the Fair Credit Reporting Act, the Counterfeit Access
Device and Computer Fraud and Abuse Act, or prosecution under other state and
federal laws. Should Participant ever be approached by anyone to commit
unauthorized or illegal acts or to disclose confidential materials or data,
Participant will immediately report this directly to Equifax management.


19.HIPAA. Participant acknowledges that if Participant’s job duties and
responsibilities are within the Equifax Information Technology Department or
Human Resources, such duties may cause Participant to have incidental access to
protected health information (“PHI”) of the Equifax health plans that is
maintained in electronic form. PHI is mandated by the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) to be kept secure and
confidential and may not be accessed, used or disclosed, except as permitted by
the Policies and Procedures of the Equifax health plans. Participant
acknowledges that he or she will not at any time access PHI, except and only to
the extent as may be expressly required in the course of his or her duties and
responsibilities within the Equifax Information Technology Department or Human
Resources. Further, Participant acknowledges that he or she will not at any time
- either during or after his or her employment with Equifax - use or disclose
PHI to any person or entity, either within Equifax or externally to third
parties, except and only to the extent as expressly permitted by the Privacy
Official for the Equifax health plans. Participant understands and acknowledges
that unauthorized access, use or disclosure of PHI will result in disciplinary
action, up to and including termination of employment, and may also result in
the imposition of civil and criminal penalties under HIPAA and other applicable
law.


20.Waiver. Equifax’s failure to enforce any provision of this Restrictive
Covenant Agreement shall not act as a waiver of that or any other provision.
Equifax’s waiver of any breach of this Restrictive Covenant Agreement shall not
act as a waiver of any other breach.


21.Attorneys’ Fees. In the event of litigation relating to this Restrictive
Covenant Agreement, the Company shall, if it is the prevailing party, be
entitled to recover attorneys’ fees and costs of litigation in addition to all
other remedies available at law or in equity.


22.Severability. The provisions of this Restrictive Covenant Agreement are
severable. If any provision is determined to be invalid, illegal, or
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provision
cannot be modified to be enforceable, then the unenforceable element of the
provision (or, failing that, the entire provision) shall be severed from this
Restrictive Covenant Agreement. The remaining provisions and any partially
enforceable provisions shall remain in full force and effect. Equifax states
specifically that Paragraphs 6 and 7 above shall not restrict the right of a
lawyer to practice after termination. Rather, for any lawyer signing this
Restrictive Covenant Agreement, Paragraphs 6 and 7 shall not apply to
Competitive Tasks involving the practice of law.     


23.Governing Law. This Restrictive Covenant Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to Georgia’s choice of law rules.


24.No Strict Construction. If there is a dispute about the language of this
Restrictive Covenant Agreement, the fact that one Party drafted the Restrictive
Covenant Agreement shall not be used in its interpretation.


25.Entire Agreement. This Restrictive Covenant Agreement constitutes the entire
agreement between the Parties concerning the subject matter of this Restrictive
Covenant Agreement. This Restrictive Covenant Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Restrictive Covenant


16

--------------------------------------------------------------------------------





Agreement, except for any handbooks or security policies issued by Equifax and
applicable to Participant.


26.Amendments. Participant understands that at any time during his or her
employment, Equifax may request that Participant sign an amendment to this
Restrictive Covenant Agreement that would modify the restrictive covenants
herein based on changes to Participant’s duties, changes in the area for which
Participant has responsibility, changes in Equifax’s Business, or changes in the
law regarding restrictive covenants. This Restrictive Covenant Agreement may not
otherwise be amended or modified except in writing signed by both Parties.


27.Successors and Assigns. This Restrictive Covenant Agreement shall be
assignable to, and shall inure to the benefit of, Equifax’s successors and
assigns, including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of Equifax’s stock or assets, and shall be
binding upon Participant. Participant shall not have the right to assign his or
her rights or obligations under this Restrictive Covenant Agreement. The
covenants contained in this Restrictive Covenant Agreement shall survive
cessation of Participant’s employment with the Company, regardless of who causes
the cessation or the reason for the cessation.


28.Exclusive Jurisdiction and Venue. Participant agrees that any claim arising
out of or relating to this Restrictive Covenant Agreement shall be brought
exclusively in the state or federal courts of competent jurisdiction located in
the State of Georgia. Participant consents to the personal jurisdiction of such
courts and thereby waives: (a) any objection to jurisdiction or venue; or (b)
any defense claiming lack of jurisdiction or improper venue, in any action
brought in such courts.


29.Execution. This Restrictive Covenant Agreement shall be executed by
Participant’s acceptance of the preceding Award Agreement, to which this
Restrictive Covenant Agreement is appended.
Participant acknowledges that he or she has carefully read this Restrictive
Covenant Agreement, knows and understands its terms and conditions, and has had
the opportunity to ask the Company any questions Participant may have had prior
to accepting this Restrictive Covenant Agreement. Participant also acknowledges
that he or she has had the opportunity to consult an attorney of Participant’s
choice (at Participant’s expense) to review this Restrictive Covenant Agreement
before accepting it.




17